IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

VICTOR WILSON,                          NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-3081

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 11, 2014.

Petition for Writ of Prohibition -- Original Jurisdiction.

Victor Wilson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

VAN NORTWICK, WETHERELL, and MAKAR, JJ., CONCUR.